DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 22 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan US 3,124,266, in view of Kung D500,378, in view of Davis US 3,116,022.
Regarding Claim 1, Morgan teaches an electrical apparatus (figs. 1, 2, and 4) comprising: 
a hanger (carry handle 12, figs. 1 and 5) including substantially parallel first (flexible spring arm 13, fig. 5) and second arms (flexible spring arm 14, fig. 5) each terminating at an elbow (portion of 14 illustrated in fig. 3); and 
a housing (casing 8 and 9, figs. 1-5) for enclosing the electrical apparatus, 
the housing having openings on two opposite sides provided to allow insertion by the elbows of the first and second arms of the hanger (openings or holes 31, figs. 3 and 4), 
wherein the housing further includes a plurality of grooves (notches 27 and 28, figs 2, 4, and 5) radiating from each opening, each groove having a cross section matching a cross section of the first and second arms of the hanger, such that, when the elbows of the hanger are inserted into the openings, a spring action in the first and second arms of the hanger provides a compressive force against the housing so as to securely lock the housing into a fixed position (The casing is provided with a bail-type carrying handle 12 having flexible spring arms 13 and 14 which are connected at their ends with the casing, as shown more clearly in FIGURES 1 and 5 for example. The handle 12, which may be considered to include the arms 13 and 14, is preferably, as shown, in the form of a wire bail of relatively Large gauge wire and having the ends of the arms in-turned to provide retractable locking and pivot pins 16 and 1l7 on opposite sides of the casing and on a common axis indicated by the dot and dash line 13 in FIGURE 5, refer to col. 2, lines 43-53).  
Morgan however is silent wherein the electrical apparatus is a light assembly and wherein the hanger further comprises a curved portion forming a hook, the hook shaped to allow the light assembly to be hung on a hanger bar.
Kung teaches wherein the electrical apparatus is a light assembly (flashlight, see title) and wherein the hanger further comprises a curved portion forming a hook (top of fig. 2), the hook shaped to allow the light assembly to be hung on a hanger bar.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light assembly as taught by Kung with the assembly of Morgan in order to apply the portability to an additional device.
The combination of Morgan and Kung is silent wherein the housing further includes a through hole to allow a cable assembly to electrically connect with the light emitting device.
Davis teaches wherein the housing further includes a through hole (180, fig. 3) to allow a cable assembly (23, fig. 1) to electrically connect with the light emitting device (The electric cable 23 preferably passes through 55 the casing and the opening sealed against light leaks by a rubber gasket 180, refer to col. 6, lines 54-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light assembly as taught by Davis with the assembly of the combination of Morgan and Kung in order to apply power to the device.

Regarding Claim 2, the combination of Morgan, Kung and Davis teaches all of the limitations of Claim 1 and further teaches wherein the plurality of groves are provided a predetermined radial angle apart (notches 27 and 28, figs 2, 4, and 5 of Morgan).
Regarding Claim 3, the combination of Morgan, Kung and Davis teaches all of the limitations of Claim 2 and further teaches wherein the predetermined angle is 45 degrees (notches 27 and 28, figs 2, 4, and 5 of Morgan).
Regarding Claim 4, the combination of Morgan, Kung and Davis teaches all of the limitations of Claim 2 and further teaches wherein the cross section of each groove is semi-circular (notches 27 and 28, figs 2, 4, and 5 of Morgan).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan US 3,124,266, in view of Kung D500,378, in view of Davis US 3,116,022, in view of Braun US 2,673,925.
Regarding Claim 5, the combination of Morgan, Kung and Davis teaches all of the limitations of Claim 1, however is silent wherein the housing further includes one or more through hole to allow the housing to be mounted on a flat surface.
Braun teaches wherein the housing further includes one or more through hole to allow the housing to be mounted on a flat surface (col. 4, lines 40-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mounting holes as taught by www with the light assembly of the combination of Morgan, Kung and Davis in order to provide an additional mounting option for the device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan US 3,124,266, in view of Kung D500,378, in view of Davis US 3,116,022, in further view of Smith US 2011/0211340
Regarding Claim 6, the combination of Morgan, Kung and Davis teaches all of the limitations of Claim 1, however is silent wherein the housing further includes a threaded hole to allow the housing to be secured to a fixture with a matching thread.
Smith teaches wherein the housing further includes a threaded hole to allow the housing to be secured to a fixture with a matching thread (186, figs. 46-48 and refer to [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mounting holes as taught by www with the light assembly of the combination of Morgan, Kung and Davis in order to provide an additional mounting option for the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
31 May 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836